15‐2836‐cv 
     Betances v. Fischer 

 1

 2                                  In the
 3              United States Court of Appeals
 4                          For the Second Circuit
 5                                  ________ 
 6                                         
 7                            AUGUST TERM, 2015 
 8                                         
 9                         ARGUED: MARCH 28, 2016  
10                       DECIDED: SEPTEMBER 16, 2016 
11                                         
12                               No. 15‐2836‐cv 
13                                         
14      PAUL BETANCES, individually and on behalf of others similarly 
15      situated, LLOYD A. BARNES, and GABRIEL VELEZ, a/k/a GABRIEL 
16      BELIZE, individually and on behalf of others similarly situated, 
17                             Plaintiffs‐Appellees, 
18                                         
19                                       v. 
20                                         
21   BRIAN FISCHER, individually and in his capacity as Commissioner of 
22    the New York State Department of Correctional Services (DOCS), 
23    ANTHONY J. ANNUCCI, individually and in his capacity as Deputy 
24   Commissioner and Counsel for the New York State Department of 
25    Corrections and Community Supervision, and TERENCE TRACY, in 
26   his individual capacity and in his capacity as Chief Counsel for the 
27                             Division of Parole, 
28                           Defendants‐Appellants. 
29                                  ________ 
30                                         
31               Appeal from the United States District Court 
32                  for the Southern District of New York. 
33               No. 11 Civ. 03200 – Shira A. Scheindlin, Judge. 
34                                         
     2                                                             No. 15‐2836‐cv

 1                                 ________ 
 2                                      
 3   Before: WALKER, RAGGI, and DRONEY, Circuit Judges. 
 4                                 ________ 
 5    
 6         In Earley v. Murray, 451 F.3d 71 (2d Cir. 2006) (“Earley I”), we 

 7   held that the New York State Department of Correctional Services’s  

 8   (“DOCS”) practice of administratively adding a term of post‐release 

 9   supervision  (“PRS”)  to  sentences  in  which  PRS  had  not  been 

10   imposed  by  the  sentencing  judge  and  the  New  York  State  Division 

11   of Parole’s (“DOP”) practice of enforcing the administratively added 

12   PRS  terms  violated  the  Constitution.    Notwithstanding  their 

13   awareness  of  our  holding,  defendants  DOCS  officials  Anthony  J. 

14   Annucci and Brian Fischer and DOP official Terence Tracy decided 

15   not to follow it and only did so after the New York Court of Appeals 

16   invalidated  the  administrative  practice  more  than  22  months  later.  

17   The plaintiffs, offenders who had been subject to PRS in violation of 

18   Earley I, sued the defendants for the actions they took in violation of 

19   Earley  I  and  moved  for  summary  judgment.    The  district  court 

20   (Scheindlin, J.) granted the motion.  The defendants appeal the grant 

21   of summary judgment and also argue that the district court erred in 

22   granting plaintiffs’ motion to deem the appeal frivolous so that the 

23   district  court  could  retain  jurisdiction  and  proceed  with  a  trial  on 

24   damages.  We AFFIRM. 

25           
     3                                                            No. 15‐2836‐cv

 1                                   ________ 
 2                                          
 3                       HAYLEY  HOROWITZ  (Matthew  D.  Brinckerhoff, 
 4                       Alanna  Small,  on  the  brief),  Emery  Celli 
 5                       Brinckerhoff  &  Abady  LLP,  New  York,  NY,  for 
 6                       Plaintiffs‐Appellees. 

 7                       STEVEN  C.  WU, Deputy Solicitor General (Barbara 
 8                       D.  Underwood,  Solicitor  General;  Claude  S. 
 9                       Platton,  Senior  Assistant  Solicitor  General,  on  the 
10                       brief), for Eric T. Schneiderman, Attorney General 
11                       of  the  State  of  New  York,  for  Defendants‐
12                       Appellants. 

13                                   ________ 
14    
15   JOHN M. WALKER, JR., Circuit Judge: 

16         In Earley v. Murray, 451 F.3d 71 (2d Cir. 2006) (“Earley I”), we 

17   held that the New York State Department of Correctional Services’s 

18   (“DOCS”) practice of administratively adding a term of post‐release 

19   supervision  (“PRS”)  to  sentences  in  which  PRS  had  not  been 

20   imposed  by  the  sentencing  judge  and  the  New  York  State  Division 

21   of Parole’s (“DOP”) practice of enforcing the administratively added 

22   PRS  terms  violated  the  Constitution.    Notwithstanding  their 

23   awareness  of  our  holding,  defendants  DOCS  officials  Anthony  J. 

24   Annucci and Brian Fischer and DOP official Terence Tracy decided 

25   not to follow it and only did so after the New York Court of Appeals 

26   invalidated  the  administrative  practice  more  than  22  months  later.  

27   The plaintiffs, offenders who had been subject to PRS in violation of 
     4                                                                  No. 15‐2836‐cv

 1   Earley I, sued the defendants for the actions they took in violation of 

 2   Earley  I  and  moved  for  summary  judgment.    The  district  court 

 3   (Scheindlin, J.) granted the motion.  The defendants appeal the grant 

 4   of summary judgment and also argue that the district court erred in 

 5   granting plaintiffs’ motion to deem the appeal frivolous so that the 

 6   district  court  could  retain  jurisdiction  and  proceed  with  a  trial  on 

 7   damages.  We AFFIRM. 


 8                                  BACKGROUND 

 9             I.   Determinate Sentencing and Post‐Release Supervision 
10                  in New York 
11            In  1998,  the  New  York  State  Legislature  amended  the 

12   sentencing  scheme  for  violent  felons  to  require  that  every 

13   determinate  sentence  of  imprisonment  for  a  violent  felony  be 

14   followed by a PRS term.  N.Y. Penal Law § 70.45(1).  The statute fixes 

15   the  length  of  PRS  terms  for  certain  crimes  and  provides  a  range  of 

16   permissible lengths for others, leaving the ultimate determination to 

17   the  sentencing  judge.    Id.  §  70.45(2),  (2‐a).    During  the  time  period 

18   relevant  to  this  case,  the  Division  of  Parole  (“DOP”)  and  Board  of 

19   Parole  (“BOP”)  established  and  enforced  the  conditions  of  PRS 

20   terms  and  the  Department  of  Correctional  Services  (“DOCS”) 

21   reincarcerated felons who violated these conditions.  Id. § 70.45(3).1 


          In  2011,  after  the  events  giving  rise  to  this  lawsuit,  DOCS  and  DOP 
          1

     merged  to  create  the  Department  of  Corrections  and  Community 
     5                                                               No. 15‐2836‐cv

 1          Although  §  70.45(1)  requires  sentencing  courts  to  “state  not 

 2   only  the  term  of  imprisonment,  but  also  an  additional  period  of 

 3   post‐release  supervision,”  some  judges  did  not  pronounce  PRS 

 4   terms  during  sentencing  proceedings.    As  a  result,  certain  inmates 

 5   entered  DOCS  custody  with  sentence  and  commitment  orders  that 

 6   informed  DOCS  employees  of  the  term  and  conditions  of  the 

 7   inmate’s  sentence,  but  failed  to  include  PRS  terms  required  by 

 8   § 70.45.    Instead  of  bringing  the  failure  to  the  attention  of  the 

 9   sentencing     court,    DOCS      simply     added      the      PRS    term 

10   administratively.    

11          When  DOCS  first  took  custody  of  an  inmate,  it  received  the 

12   inmate’s  sentence  and  commitment  order.    DOCS  employees 

13   routinely entered information about the inmate’s sentence from this 

14   document  into  the  DOCS  computer  system.    If  a  sentence  and 

15   commitment  order  did  not  include  the  PRS  term  that  §  70.45 

16   required,  DOCS  employees,  following  guidelines  issued  by  DOCS, 

17   entered for the inmate the shortest PRS term permitted by § 70.45. 

18          Upon  their  release  from  prison,  the  inmates  began  to  serve 

19   their  PRS  terms  under  DOP  supervision.    Approximately  45  days 

20   before an inmate left prison, DOCS employees calculated the specific 



     Supervision  (“DOCCS”).    Under  the  current  version  of  §  70.45,  DOCCS 
     has the role formerly assigned to DOCS and DOP, and the Board of Parole 
     (“BOP”) remains an independent body that sets PRS conditions.  
     6                                                                 No. 15‐2836‐cv

 1   dates  on  which  that  inmate’s  PRS  would  begin  and  end  and 

 2   furnished  these  dates  to  DOP  employees.    Before  beginning 

 3   supervision of an inmate, a DOP parole officer would meet with the 

 4   inmate  to  discuss  the  inmate’s  plans  for  his  release  and  the 

 5   conditions of his PRS.  At the same time DOP provided the inmate 

 6   with  a  document  containing  information  about  the  inmate’s  crime 

 7   and sentence, including his release date and the date on which any 

 8   PRS would expire.  DOCS and DOP were authorized to reincarcerate 

 9   an  offender  who,  after  a  hearing,  was  found  to  have  violated  the 

10   conditions of his release.    

11           II.    Our Decision in Earley v. Murray 
12          On  June  9,  2006,  we  decided  Earley  v.  Murray,  451  F.3d  71 

13   (2d Cir.) (“Earley I”), reh’g denied, 462 F.3d 147 (2d Cir. 2006) (“Earley 

14   II”), in which we addressed for the first time the constitutionality of 

15   DOCS’s practice of adding a PRS term to a sentence in cases where 

16   § 70.45  required  it  but  the  sentencing  judge  had  not  imposed  it.  

17   Earley  pleaded  guilty  to  attempted  burglary  and  was  sentenced  to 

18   six  years  in  prison.    Earley  I,  451  F.3d  at  73.    The  sentencing  judge 

19   failed  to  include  PRS  in  the  sentence  he  pronounced  in  court  and 

20   neither  the  written  judgment  nor  the  written  order  of  commitment 

21   indicated  that  PRS  was  to  be  a  part  of  Earley’s  sentence, 

22   notwithstanding the requirement under § 70.45 that he serve a term 

23   of PRS upon the conclusion of his term of imprisonment.  Id.  While 
     7                                                                No. 15‐2836‐cv

 1   he  was  incarcerated,  Earley  became  aware  that  DOCS  had 

 2   administratively  added  a  five‐year  PRS  term  to  his  sentence.    Id.  

 3   After  exhausting  his  state  court  remedies,  Earley  filed  a  habeas 

 4   petition  in  federal  court  arguing  that  DOCS’s  administrative 

 5   imposition of PRS violated his due process rights.  Id. 

 6          We  agreed  with  Earley  that  the  Constitution  forbids  DOCS 

 7   from modifying a sentence imposed by a judge, even though § 70.45 

 8   required  that  PRS  be  a  part  of  his  sentence.    Id.  at  74‐76.    Because 

 9   Earley’s  PRS  term  had  not  been  imposed  by  the  judge,  PRS  was 

10   never part of his sentence and the PRS term was a “nullity.”  Id. at 

11   76.  We remanded the case to the district court for a determination of 

12   whether Earley had timely filed his habeas petition; if so, the district 

13   court was “to issue a writ of habeas corpus excising the term of post‐

14   release supervision from Earley’s sentence and relieving him of any 

15   subsequent  penalty  or  other  consequence  of  its  imposition.”    Id.  at 

16   76‐77.  We also noted that “[o]ur ruling is not intended to preclude 

17   the  state  from  moving  in  the  New  York  courts  to  modify  Earley’s 

18   sentence to include the mandatory PRS term,” although we left it to 

19   the state courts to determine if such a motion would be timely.  Id. at 

20   77 & n.2.  On August 31, 2006, we denied the defendants’ motion for 

21   rehearing in Earley II. 
     8                                                              No. 15‐2836‐cv

 1          III.   The General Response to Earley I 
 2          The  holding  in  Earley  I  was  met  with  resistance  at  the  state 

 3   level.    Certain  district  attorneys  expressed  their  disagreement  with 

 4   our  holding.    Officials  in  the  Office  of  Court  Administration 

 5   (“OCA”),  the  administrative  division  of  the  New  York  state  court 

 6   system, took the position that the opinion in Earley I was not binding 

 7   on state courts and issued a memorandum to judges expressing this 

 8   view.    OCA  nevertheless  urged  courts  to  pronounce  PRS  terms 

 9   going  forward  until  the  New  York  Court  of  Appeals  had  the 

10   opportunity to weigh in.   

11          New  York  courts  were  inconsistent  in  adhering  to  Earley  I’s 

12   holding.  The Second and Fourth Departments applied Earley I from 

13   the outset.  See People v. Smith, 37 A.D.3d 499, 499, 829 N.Y.S.2d 226 

14   (2d  App.  Div.  2007);  People  ex  rel.  Burch  v.  Goord,  48  A.D.3d  1306, 

15   1307,  853  N.Y.S.2d  756  (4th  App.  Div.  2008).    The  First  and  Third 

16   Departments  did  not  apply  Earley  I’s  holding  when  it  was  first 

17   decided  but  later  did.  Compare  People  v.  Thomas,  35  A.D.3d  192,  826 

18   N.Y.S.2d 36 (1st App. Div. 2006) (analyzing unpronounced PRS with 

19   reference  to  Earley  I  but  without  applying  its  holding),  affʹd  as 

20   modified  and  remanded  sub  nom.  People  v.  Sparber,  10  N.Y.3d  457,  889 

21   N.E.2d 459 (2008), and Garner v. N.Y.S. Depʹt of Corr. Servs., 39 A.D.3d 

22   1019,  831  N.Y.S.2d  923  (3d  App.  Div.  2007)  (analyzing 

23   unpronounced  PRS  without  reference  to  Earley  I),  revʹd,  10  N.Y.3d 
     9                                                                  No. 15‐2836‐cv

 1   358,  889  N.E.2d  467  (2008),  abrogated  by  Dreher  v.  Goord,  46  A.D.3d 

 2   1261, 848 N.Y.S.2d 758 (2007), with People v. Figueroa, 45 A.D.3d 297, 

 3   298,  846  N.Y.S.2d  87  (1st  App.  Div.  2007)  (applying  Earley  I’s 

 4   holding, though without reference to Earley I), and Dreher v. Goord, 46 

 5   A.D.3d  1261,  1262,  848  N.Y.S.2d  758  (3d  App.  Div.  2007)  (applying 

 6   Earley  I).    See  also  Scott  v.  Fischer,  616  F.3d  100,  107  (2d  Cir.  2010) 

 7   (describing  how  the  First  and  Third  Departments’  initial  failure  to 

 8   apply Earley I “reflect[ed] oversight rather than defiance”).  

 9          On April 29, 2008, the New York Court of Appeals weighed in 

10   on the question whether it was permissible for DOCS to add PRS to 

11   sentences after the sentencing judge had failed to pronounce a PRS 

12   term  in  People  v.  Sparber,  10  N.Y.3d  457,  889  N.E.2d  459  (2008),  and 

13   Garner v. New York State Department of Corrections Services, 10 N.Y.3d 

14   358, 889 N.E.2d 467 (2008).  The Court held that New York state law 

15   required the judge to pronounce the term of PRS orally at sentencing 

16   if  it  was  to  be  included  in  an  inmate’s  sentence,  but  it  did  not 

17   address  whether  the  Constitution  required  sentencing  judges  to 

18   pronounce  PRS  terms,  as  we  had  held  in  Earley  I.    Sparber,  889 

19   N.E.2d at 469‐70; Garner, 889 N.E.2d at 362‐63. 

20          IV.     The Actions of the Defendants after Earley I 
21          The  three  defendants  in  this  case  were  officials  with  DOCS 

22   (Annucci  and  Fischer)  and  DOP  (Tracy)  who  were  responsible  for 

23   designing and implementing their departments’ response to Earley I. 
     10                                                           No. 15‐2836‐cv

 1         A.     Anthony J. Annucci 
 2         Anthony  J.  Annucci  was  DOCS’s  counsel  from  September 

 3   1989  until  October  2007,  when  he  became  executive  deputy 

 4   commissioner and counsel, a position he filled until December 2008.   

 5         Annucci  immediately  understood  Earley  I’s  holding  but 

 6   deliberately refused to change DOCS procedures to bring them into 

 7   compliance.    In  July  2006,  soon  after Earley  I  was  decided, Annucci  

 8   emailed  OCA’s  counsel  to  inform  him  of  Earley  I’s  holding  and  to 

 9   urge that the New York courts follow Earley I prospectively.  He also 

10   cautioned OCA that inmates would probably file individual suits to 

11   relieve them from their administratively imposed PRS terms.   

12          In August 2006, Annucci emailed DOCS personnel to inform 

13   them  that  Earley  I  conflicted  with  New  York  state  law  and  that 

14   DOCS  would  not  follow  its  holding.    Annucci  confirmed  his 

15   decision not to follow Earley I at his deposition:  

16               Q:  You’ve  read  [Earley  I],  you  made  decisions 
17         about policy for DOCS based on that opinion, right? 
18               A: I didn’t make any decisions to change policy. 
19               Q:  Right,  you  made  a  decision  to  either  take 
20         action or not take action after Earley, right? 
21               A: Correct. 
22               Q:  You  made  the  decision  to  take  action  in 
23         notifying  the  courts  to  deal  with  the  problem 
24         prospectively? 
25               A: Correct. 
26               Q:  You  made  the  decision  not  to  take  any  action 
27         retroactively until further notice, right? 
28               A: Correct. 
     11                                                           No. 15‐2836‐cv

 1                Q:  And  you  made  the  decision  to  take  no  action 
 2         prospectively . . . to conform DOCS policy and conduct 
 3         to the holding of Earley as well, right? 
 4                 . . . 
 5                A: Correct. 

 6   Annucci Dep. 87:11‐88:7; J.A. 197. 

 7         B.     Brian Fischer 
 8         Brian  Fischer  was  the  commissioner  of  DOCS  from  January 

 9   2007 to April 2011 (when DOCS merged with DOP to form DOCCS).  

10   He  understood  Earley  I’s  holding  and  agreed  with  Annucci’s 

11   decision not to follow its holding:    

12                Q:  But  the  decision  to  continue  basically 
13         enforcing that policy [of administratively adding PRS to 
14         inmates’  sentences]  notwithstanding  Earley,  is  it  fair  to 
15         characterize that as an operational decision? 
16                A: Yes. 
17                Q:  And  that  was  a  decision  you  took  early  on  in 
18         your  tenure  as  commissioner,  right,  to  continue  that 
19         policy? 
20                A: That’s correct. 
21                Q:  And  when  you  made  that  decision  I  assume 
22         you understood that what that meant was that inmates 
23         would  continue  to  get  post‐release  supervision,  be 
24         subjected  to  it  upon  release,  be  reincarcerated  for 
25         violating  post‐release  supervision  going  forward, 
26         notwithstanding  the  fact  that  the  Second  Circuit  Court 
27         of  Appeals  had  made  it  clear  that  that  violated  the 
28         federal constitutional right to due process? 
29                 . . . 
30                A: That was our position. 
31                Q: That was your position? 
32                A: We continued, correct. 
     12                                                             No. 15‐2836‐cv

 1               Q:  And  that  was  a  decision  that  you  felt 
 2          comfortable making, right? 
 3               A: Yes.  

 4   Fischer Dep. 40:12‐41:14; J.A. 224. 

 5          C.     Terence Tracy 
 6          Terence  Tracy  was  the  chief  counsel  of  DOP  from  December 

 7   1996  until  March  2011.    Like  the  other  defendants,  Tracy  testified 

 8   that  he  understood  what  Earley  meant  for  DOCS  and  DOP  and 

 9   decided  not  to  follow  its  holding.    Tracy  testified  that  he  did  not 

10   review  any  DOP  files  to  determine  whether  DOP  was  supervising 

11   any  inmates  whose PRS  terms  had been  administratively added  by 

12   DOCS  because  he  believed  that  reviewing  the  files  was  the 

13   responsibility  of  DOCS.    Tracy  Dep.  17:5‐19:11;  J.A.  249‐50.    But  he 

14   never  conveyed  this  belief  to  anyone  at  DOCS  or  had  any 

15   conversations  with  anyone  at  DOCS  about  Earley  I.    Tracy  Dep. 

16   19:12‐23; 24:2‐10; J.A. 250‐51.  Even without reviewing DOP files or 

17   discussing  Earley  I  with  DOCS  employees,  Tracy  testified  that  he 

18   knew  that  DOCS  was  adding  PRS  terms  to  sentences,  that  this  had 

19   implications  for  DOP,  and  that  after  weighing  the  alternatives  he 

20   affirmatively  decided  to  continue  DOP’s  former  approach  in 

21   contravention of Earley I: 

22                 Q:  .  .  .  [W]hen  you  first  read  the  Earley  versus 
23          Murray  decision  from  the  Second  Circuit  Court  of 
24          Appeals, I take it from your testimony you were aware 
25          of the way DOCS was entering post‐release supervision 
     13                                                           No. 15‐2836‐cv

 1         terms  into  their  system  as  you’ve  testified  to  earlier 
 2         today; right? 
 3                A: Correct. 
 4                Q:  And  as  I  understand  your  testimony,  you 
 5         recognize when you read Earley that there was a need to 
 6         go  back  and  look  at  these  sentence  and  commitment 
 7         orders  to  determine  who  amongst  the  inmate 
 8         population and the people under Department of Parole 
 9         had  had  post‐release  supervision  entered  into  the 
10         system even though it did not appear on their sentence 
11         and commitment orders; right? 
12                 . . .  
13                A:  All  I  know  from  reading  that  decision  is  that 
14         this  decision  could  have  an  impact  upon  our 
15         population.    Because  I  did  know  at  the  time  that  there 
16         were  individuals  coming  into  state  custody  and  then 
17         coming under our jurisdiction for supervision purposes 
18         who had no period of post‐release supervision stated on 
19         their sentence and commitment order. 
20   Tracy Dep. 40:25‐42:2; J.A. 253‐54. 

21                Q:  But  I  am  correct,  am  I  not,  that  in  weighing 
22         these  two  competing  interests  concern  for  people  who 
23         you  would  be  continuing  to  incarcerate  or  supervise 
24         without  authority  and/or  freeing  or  lifting  the 
25         supervision of individuals who may turn out to actually 
26         have  a  constitutionally  imposed  sentence  of  post‐
27         release[] supervision, your determination was to err on 
28         the  side  of  continuing  supervision  and  continuing 
29         incarceration  until  you  could  get  those  people  back 
30         before courts; right? 
31                 . . . 
32                A: Yes. That’s the decision that the agency arrived 
33         at, yes. 
34                Q: Okay. And was that consistent with your own 
35         view as well? 
     14                                                          No. 15‐2836‐cv

 1                   A: Yes, that was consistent with my own view as 
 2         well.  
 3   Tracy Dep. 69:9‐70:2; J.A. 258‐59. 
 4         In  short,  the  three  defendants  decided  not  to  comply  with 

 5   Earley  I  although  they  understood  the  meaning  of  its  holding  and 

 6   that its holding applied to their departments.  As a result, after our 

 7   decision  in  Earley  I,  DOCS  continued  to  violate  its  holding 

 8   prospectively,  by  entering  statutorily‐required  PRS  terms  when 

 9   sentence  and  commitment  orders  were  silent,  and  both  DOCS  and 

10   DOP  continued  to  violate  it  retrospectively,  by  taking  no  steps  to 

11   cease  enforcing  PRS  terms  that  had  been  added  to  sentences  by 

12   DOCS employees.   

13          V.       The  Defendants’  Actions  after  New  York  State  Court 
14                   Decisions on Administratively Adding PRS Terms 
15         The  defendants’  later  responses  to  the  subsequent  state  court 

16   decisions holding that a judge must pronounce PRS for it to be a part 

17   of  an  inmate’s  sentence  contrasted  starkly  with  their  inaction 

18   following Earley I.  

19         In  either  February  or  March  2007,  shortly  after  the  Second 

20   Department decided Smith, 37 A.D.3d 499, 829 N.Y.S.2d 226, the first 

21   Appellate  Division  case  applying  the  holding  of  Earley  I,  DOCS 

22   began  to  review  its  files  to  identify  inmates  whose  sentences 

23   included  PRS  terms  added  by  DOCS  employees.    The  reviewers 

24   began  by  examining  the  sentence  and  commitment  orders  that  are 
     15                                                             No. 15‐2836‐cv

 1   included  in  every  inmate’s  file.    These  documents  allowed  the 

 2   reviewers  to  infer  whether  a  judge  had  pronounced  a  PRS  term  at 

 3   sentencing.  If the sentence and commitment order did not mention 

 4   PRS, the reviewers would attempt to examine sentencing transcripts, 

 5   which were missing from the majority of inmate files.  The reviewers 

 6   created a new “PRS” data field in the DOCS computer system.  This 

 7   field  indicated  whether  or  not  the  inmate’s  sentence  and 

 8   commitment  order  contained  PRS  as  part  of  the  sentence.    For 

 9   inmates  who  had  already  been  released  from  custody,  the  “PRS” 

10   field  indicated  that  the  inmate’s  file  was  no  longer  in  DOCS’s 

11   possession.   

12          In April 2007, DOCS employees completed their initial review, 

13   which included over 40,000 inmate files; however, they did nothing 

14   with  this  information.    At  the  same  time,  DOCS  continued  to 

15   administratively  update  the  “PRS”  data  field  for  new  inmates 

16   entering  the  system.    As  of  January  2008,  DOCS  employees  had 

17   made  49,300  entries  in  the  “PRS”  data  field.    Of  these,  41,000 

18   reflected sentence and commitment orders that included PRS terms 

19   as  part  of  the  sentence,  while  8,100  indicated  that  the  sentence  and 

20   commitment  order  was  silent  as  to  PRS,  leading  to  the  conclusion 

21   that DOCS had added the terms to these inmates’ sentences.  Of the 

22   8,100,  6,300  were  in  DOCS  custody  and  1,800  had  been  released  to 

23   the supervision of DOP.   
     16                                                          No. 15‐2836‐cv

 1         The  New  York  Court  of  Appeals  decisions  in  Garner  and 

 2   Sparber  on  April  29,  2008—more  than  22  full  months  after  Earley  I 

 3   and  19  months  after  we  denied  reconsideration  in  Earley  II—

 4   prompted  DOP  to  take  its  first  steps  and  DOCS  to  take  its  first 

 5   significant steps toward compliance with Earley I.  

 6         DOP  promptly  reviewed  its  records  to  determine  which 

 7   inmates  under  its  supervision  were  subject  to  DOCS‐imposed  PRS 

 8   terms, a process that took less than a week.    

 9         By  the  middle  of  May  2008,  DOCS  launched  a  “Post‐Release 

10   Supervision  Resentencing  Initiative”  to  obtain  resentencing  of 

11   individuals  in  its  custody  whose  sentencing  judges  had  not 

12   pronounced  PRS  terms  required  by  §  70.45.    In  this  undertaking, 

13   DOCS relied on the data collected during its earlier review of inmate 

14   files that identified inmates whose sentence and commitment orders 

15   were  silent  about  PRS.    The  initiative  required  an  additional 

16   investigative  step—DOCS  had  to  obtain  the  sentencing  minutes  for 

17   all  8,100  inmates  with  silent  sentence  and  commitment  orders,  the 

18   majority  of  whose  files  lacked  minutes.    Thereafter,  as  DOCS 

19   identified  specific  inmates  who  needed  to  be  resentenced  or  whose 

20   sentencing  minutes  were  missing,  DOCS  employees  emailed  the 

21   information  to  district  attorneys  and  sent  formal  notifications, 

22   including  the  sentence  and  commitment  orders  and  available 
     17                                                           No. 15‐2836‐cv

 1   sentencing  minutes,  to  both  the  relevant  sentencing  courts  and 

 2   district attorneys.   

 3          Finally,  on  June  4,  2008,  DOCS  and  DOP  filed  a  declaratory 

 4   judgment  action  in  state  court  seeking  judicial  approval  of  a  plan 

 5   that would permit state agencies, district attorneys, and state courts 

 6   to  systematically  identify  and  refer  improperly  sentenced  inmates 

 7   back  to  the  sentencing  courts  to  be  resentenced.    The  state  court, 

 8   however,  did  not  grant  the  injunctive  relief  sought  by  DOCS  and 

 9   DOP.   

10          The defendants all testified that immediately after Earley I and 

11   II  were  decided  in  2006  they  could  have  undertaken  the  remedial 

12   measures that they later took when prompted by Smith, Garner and 

13   Sparber in the spring of 2008.  Annucci Dep. 81:10‐82:9; Fischer Dep. 

14   60:23‐61:21; Tracy Dep. 85:12‐20; J.A. 195, 226, 260. 

15          VI.    The Legislative Response to Earley I 
16          In  June  2008,  the  New  York  legislature  passed  New  York 

17   Correction  Law  §  601‐d,  which  codified  a  process  for  resentencing 

18   individuals  with unpronounced  PRS terms.    Section  601‐d  required 

19   DOCS  and  DOP  to  notify  courts  if  they  had  custody  of  or 

20   supervision over a defendant with an administratively imposed PRS 

21   term  and  permitted  the  sentencing  court  either  to  resentence  the 

22   defendant to a sentence that included a PRS term or, with the district 

23   attorney’s  consent,  to  decline  to  resentence,  resulting  in  no  PRS 
     18                                                            No. 15‐2836‐cv

 1   term.  The latter course would not upset guilty pleas that were not 

 2   premised on the inclusion of a PRS term in the sentence.   

 3         VII.    Procedural History 
 4          The  plaintiffs  are  offenders  who  were  subject  to  mandatory 

 5   PRS  terms  and  who  allege  that  DOCS,  rather  than  their  sentencing 

 6   judge,  imposed  these  terms.    Their  action  seeks  compensatory 

 7   damages  based  upon  administratively  imposed  PRS  terms  that 

 8   continued or were imposed after June 9, 2006, the date Earley I was 

 9   decided.  

10          The defendants filed a Rule 12(b)(6) motion to dismiss on the 

11   basis of qualified immunity.  We affirmed the district court’s denial 

12   of the motion in Betances v. Fischer, 519 F. App’x 39, 41 (2d Cir. 2013) 

13   (summary order) (“Betances I”).  Betances I was decided on the same 

14   day as Vincent v. Yelich, 718 F.3d 157, 168 (2d Cir. 2013), in which we 

15   held that “Earley I itself clearly established that where the court has 

16   not included PRS in a defendant’s sentence, DOCS may not add that 

17   term  without  violating  federal  law.”    In  Betances  I,  our  remand 

18   directed the district court to develop the record “as to the objective 

19   reasonableness  of  [defendants’]  efforts  to  relieve  [plaintiffs]  of  the 

20   burdens of those unlawfully imposed [PRS] after [defendants] knew 

21   it had been ruled that the imposition violated federal law.”  Vincent, 

22   718 F.3d at 177.   
     19                                                             No. 15‐2836‐cv

 1          On  remand,  the  district  court  granted  plaintiffs’  motion  to 

 2   certify  the  case  as  a  class  action  and,  after  the  parties  had  cross‐

 3   moved for summary judgment, denied defendants’ cross‐motion for 

 4   summary judgment on the basis of qualified immunity and granted 

 5   plaintiffs’  cross‐motion  for  summary  judgment  holding  defendants 

 6   personally liable.   

 7          After  defendants  noticed  their  appeal  but  before  their  brief 

 8   was  filed,  the  district  court  granted  plaintiffs’  motion  to  deem  the 

 9   appeal  frivolous,  which  would  have  enabled  the  district  court  to 

10   retain  jurisdiction  and  proceed  with  a  trial  on  damages 

11   notwithstanding  the  appeal.    Upon  defendants’  motion,  we  stayed 

12   the proceedings in the district court pending appeal.   


13                                  DISCUSSION 

14          I.     Qualified Immunity 
15          The  defendants  first  challenge  the  district  court’s  denial  of 

16   their  motion  for  summary  judgment  and  grant  of  the  plaintiffs’ 

17   motion  for  summary  judgment  on  the  questions  of  whether  the 

18   defendants  were  entitled  to  qualified  immunity  and  thus  whether 

19   they  can  be  held  personally  liable  for  the  injuries  inflicted  on 

20   plaintiffs by their decision not to comply with Earley I. 

21          We  review  a  “grant  of  summary  judgment  de  novo, 

22   construing  all  evidence  in  the  light  most  favorable  to  the  non‐

23   moving party, and affirming only where there is no genuine issue as 
     20                                                                 No. 15‐2836‐cv

 1   to  any  material  fact  and  the  movant  is  entitled  to  judgment  as  a 

 2   matter  of  law.”    Hubbs  v.  Suffolk  Cty.  Sheriff’s  Dep’t,  788  F.3d  54,  59 

 3   (2d Cir. 2015) (internal citation and quotation marks omitted). 

 4          We  deny  qualified  immunity  to  government  officials  on 

 5   summary  judgment  if  (1)  “the  facts  .  .  .  taken  in  the  light  most 

 6   favorable  to  the”  officials  establish  “a  violation  of  a  constitutional 

 7   right”;  and  (2)  “the  officials’  actions  violated  clearly  established 

 8   statutory  or  constitutional  rights  of  which  a  reasonable  person 

 9   would  have  known.”    See  Jones  v.  Parmley,  465  F.3d  46,  55  (2d  Cir. 

10   2006) (internal quotation marks omitted). 

11          A.      The Questions on Appeal 
12          The questions we must resolve in this appeal are narrow.  Our 

13   court  has  already  concluded  “that  Earley  I  itself  clearly  established 

14   that  where  the  [sentencing]  court  has  not  included  PRS  in  a 

15   defendant’s  sentence,  DOCS  may  not  add  that  term  without 

16   violating  federal  law.”    Vincent,  718  F.3d  at  168.    The  court  also 

17   deemed “clear” DOCS’s constitutional “obligation to at least attempt 

18   to cease its administrative and custodial” enforcement of PRS terms 

19   that  had  been  held  unlawful  under  Earley  I.    Id.  at  172‐73.  

20   Accordingly, Vincent remanded for development of the record “as to 

21   the  objective  reasonableness  of  [defendants’]  efforts  to  relieve 

22   [plaintiffs]  of  the  burdens  of  those  unlawfully  imposed  terms  after 

23   [defendants]  knew  it  had  been  ruled  that  the  imposition  violated 
     21                                                              No. 15‐2836‐cv

 1   federal law.”  Id. at 177.  This panel is bound by Vincent’s rulings as 

 2   to  what  was  clearly  established  by  Earley  I.    Therefore,  the  only 

 3   questions  for  us  to  resolve  are  (1)  at  what  point  in  time  would  the 

 4   defendants have reasonably known that DOCS’s and DOP’s actions 

 5   violated  federal  law  and  (2)  whether,  after  the  defendants 

 6   reasonably  would  have  known  that  their  conduct  violated  federal 

 7   law,  they  made  an  objectively  reasonable  effort  to  comply  with  the 

 8   holding of Earley I.  

 9          B.     When Defendants Realized Their Conduct Violated 
10                 Federal Law 
11          The  three  defendants  became  aware  of  the  implications  of 

12   Earley  I’s  holding  at  different  times.    Annucci  understood  the 

13   implications  of  Earley  I  at  least  by  June  20,  2006,  when  he  emailed 

14   OCA’s  counsel  and  explained  Earley  I’s  holding  to  him.    Tracy 

15   testified  that  he  became  aware  of  and  understood  Earley  I  in  late 

16   2006  but  he  could  not  recall  the  precise  date.    Fischer  also  was 

17   unable  to  give  a  precise  date  upon  which  he  became  aware  of  and 

18   understood  Earley  I,  but  this  probably  took  place  no  later  than 

19   January 2007, soon after he became commissioner of DOCS.   

20          Considering  the  dates  in  the  light  most  favorable  to  the 

21   defendants, we assume that Tracy understood the holding of Earley I 

22   by  December  31,  2006,  and  Fischer  by  January  31,  2007.    As  for 

23   Annucci, although he indisputably understood Earley I as of June 20, 
     22                                                          No. 15‐2836‐cv

 1   2006,  we  conclude  that  he  could  reasonably  have  waited  to  take 

 2   action  until  after  August  31,  2006,  the  date  on  which  we  issued 

 3   Earley II, denying the motion for rehearing.  We note that the district 

 4   court must engage in factfinding on remand to determine with more 

 5   specificity  the  dates  that  Tracy  and  Fischer  understood  the  holding 

 6   of  Earley  I,  but  should  the  district  court  determine  that  either 

 7   defendant became aware of Earley I before August 31, 2006, liability 

 8   may not be imposed for the failure to take action before that date.    

 9          C.     Defendants’ Efforts to Comply with Earley I 
10          The  defendants  did  not  take  objectively  reasonable  steps  to 

11   comply with Earley I because, even viewing the evidence in the light 

12   most  favorable  to  them,  it  took  Annucci  19  months,  Tracy  15 

13   months,  and Fischer 14 months to take the first meaningful steps to 

14   bring their departments into compliance with Earley I.  

15          All  three  confirmed  that  their  noncompliance  was  not  the 

16   result  of  oversight  or  confusion;  they  understood  that  Earley  I 

17   required  them  to  change  their  practices  but  affirmatively  decided 

18   not to do so.   

19          It  was  only  after  the  Second  Department  decided  Smith,  37 

20   A.D.3d  499,  829  N.Y.S.2d  226,  the  first  Appellate  Division  case 

21   applying Earley I, on February 6, 2007, that Annucci and Fischer took 

22   any  action  at  all.    In  six  weeks,  DOCS  employees  reviewed  inmate 

23   files to determine who had PRS terms that had been added by DOCS 
     23                                                          No. 15‐2836‐cv

 1   employees  rather  than  imposed  by  a  judge.    But  while  this  review 

 2   would be essential to any remediation of retrospective violations of 

 3   Earley  I,  the  step  was  insufficient  on  its  own.    DOCS  employees 

 4   simply  sat  on  the  information  they  had  collected.    Moreover,  they 

 5   continued  to  violate  Earley  I  prospectively,  by  persisting  in 

 6   administratively  adding  PRS  terms  to  the  sentences  of  inmates 

 7   whose sentence and commitment orders did not include them.   

 8         Throughout this period, Tracy took no steps to bring DOP into 

 9   compliance.    He  did  not  discuss  Earley  I  with  anyone  at  DOCS, 

10   although  he  knew  that  DOCS  was  disregarding  its  holding  and 

11   continuing to administratively impose PRS terms.   

12         Finally,  prompted  by  the  New  York  Court  of  Appeals’ 

13   decisions  in  Garner  and  Sparber,  the  defendants  in  late  April  and 

14   early  May  2008  took  their  first  meaningful  steps  to  remediate 

15   DOCS’s and DOP’s PRS practices.  It was at this point that (1) DOCS 

16   launched  a  “Post‐Release  Resentencing  Initiative,”  which  notified 

17   courts  and  district  attorneys  of  inmates  who  might  need  to  be 

18   resentenced; (2) DOP reviewed its files to determine who under their 

19   supervision had PRS terms added by DOCS; and (3) DOCS and DOP 

20   together  filed  a  declaratory  judgment  action  seeking  judicial 

21   approval  of  a  mass‐resentencing  plan.    These  actions  were 

22   reasonable steps towards bringing DOCS and DOP into compliance 

23   with Earley I, but they had been unreasonably delayed.  Between 14 
     24                                                              No. 15‐2836‐cv

 1   and  19  months  had  elapsed  from  when  the  defendants  understood 

 2   that  Earley  I  required  them  to  act.    And  all  three  defendants  have 

 3   admitted  that  nothing  prevented  them  from  taking  these  same 

 4   actions  when  they  first  understood  the  requirements  of  Earley  I.  

 5   That the defendants eventually took reasonable steps to comply with 

 6   Earley I cannot excuse their unreasonable delay in doing so.  

 7          The  defendants’  refusal  to  bring  DOCS  and  DOP  into 

 8   conformity  with  Earley  I  until  the  New  York  state  court  rulings 

 9   causes  us  to  question  whether,  absent  these  later  rulings,  any 

10   compliance  would  have  been  forthcoming.    DOCS  only  began  its 

11   initial  review  of  its  files  directly  after  the  Appellate  Division  first 

12   applied  Earley  I,  and  the  defendants  conceded  that  Sparber  and 

13   Garner,  not  Earley  I,  prompted  the  efforts  they  undertook  in  the 

14   spring  of  2008.    While  defendants  appear  to  have  chosen  to  ignore 

15   our ruling until New York state courts directed them to change their 

16   conduct,  this  fact  does  not  affect  our  analysis.    Even  assuming  that 

17   their actions in the spring of 2008 were motivated by a belated desire 

18   to  comply  with  Earley  I,  the  unexcused  delay  of  14  to  19  months 

19   between  Earley  II  and  their  first  significant  remedial  efforts  was 

20   objectively unreasonable.  

21          D.     Defendants’ Counterarguments 
22          The arguments advanced by the defendants are unpersuasive.  

23   Their  principal  arguments  are  that  (1)  their  only  responsibility  was 
     25                                                             No. 15‐2836‐cv

 1   to prepare for individual resentencings; (2) resentencing the affected 

 2   offenders  presented  significant  practical  difficulties;  and  (3)  New 

 3   York state judges and district attorneys were resistant to Earley I and 

 4   this  prevented  the  prompt  implementation  of  its  holding.    We 

 5   address each in turn.  

 6             1. The Scope of Defendants’ Responsibilities 
 7          The defendants seek to diminish the scope of their obligations 

 8   under  Earley  I  by  arguing  that  they  reasonably  believed  that  their 

 9   only  responsibility  was  to  prepare  for  individual  resentencings 

10   when requested by the defendants.  

11          This argument makes no sense when applied to the subset of 

12   offenders  who  suffered  prospective  PRS  violations—that  is,  those 

13   whom DOCS took into custody after we denied rehearing of Earley I.  

14   The  appropriate  remedy  for  these  offenders  was  not  to 

15   administratively  add  the  PRS  term  and  then  prepare  for 

16   resentencing if and when requested.  DOCS’s duty was to enter the 

17   sentence imposed by the judge, and that sentence only, without the 

18   PRS  term  required  by  §  70.45,  and  then  to  ensure  that,  by  the  time 

19   the inmate left the custody of DOCS to begin serving any PRS term, 

20   the term had been pronounced by a judge. 

21          The  argument  is  more  plausible,  but  still  unsuccessful,  when 

22   applied  to  the  offenders  who  suffered  retrospective  PRS  violations: 

23   those in the custody of DOCS when Earley II was decided who had 
     26                                                                 No. 15‐2836‐cv

 1   yet  to  start  serving  their  unpronounced  PRS  terms;  those  serving 

 2   unpronounced  PRS  terms  when  Earley  II  was  decided;  and  those 

 3   reincarcerated  for  violations  of  such  terms  after  Earley  II.    It  is  true 

 4   that  when  Earley  I  was  decided  there  was  no  formal  remedy  for 

 5   addressing  the  problem  of  unpronounced  PRS  terms.    However, 

 6   defendants’ launching of the resentencing initiative in 2008 coupled 

 7   with  their  filing  of  the  declaratory  judgment  action  undercuts  their 

 8   claim  that  their  only  role  was  to  passively  wait  for  inmates  to  file 

 9   their  individual  lawsuits.    When  they  saw  fit  to  remediate  the 

10   situation  they  showed  that  they  could  take  prompt  and  reasonable 

11   steps to do so.   

12              2. The Practical Difficulties of Resentencing 
13          To  be  sure,  resentencing  all  the  violent  felons  with 

14   unpronounced  PRS  terms  presented  practical  difficulties  and 

15   required  DOCS  and  DOP  to  devote  significant  resources  to  the 

16   undertaking.  There are two reasons, however, why these difficulties 

17   do not persuade us that the defendants made objectively reasonable 

18   efforts to comply with Earley I. 

19          First,  the defendants  overstate  what  compliance with  Earley  I 

20   would  have  required.    Earley  I  did  not  require  them  to  “conven[e] 

21   resentencing  hearings  for  thousands  of violent‐felony  offenders  .  .  . 

22   on [their] own,” Appellant’s Br. 51, nor would it have required them 

23   to “notify[] state courts or prosecutors of each of the eight thousand 
     27                                                              No. 15‐2836‐cv

 1   individuals     they     had     identified     as    potentially     requiring 

 2   resentencing,” id. at 55, all at once, thereby overwhelming the court 

 3   system.    Instead,  they  simply  had  to  undertake  “objective[ly] 

 4   reasonable[]”  efforts  to  comply  with  Earley  I,  which  we  have 

 5   previously  characterized  as  “at  least  attempt[ing]  to  cease  [their] 

 6   administrative  and  custodial  operations  that  had  been  held  to 

 7   violate  federal  law.”    Vincent,  718  F.3d  at  172‐73,  177.    Contrary  to 

 8   what  the  defendants  assert,  therefore,  making  “objective[ly] 

 9   reasonable[]”  efforts  to  comply  with  Earley  I  was  well  within  their 

10   power  and  did  not  require  them  to  do  the  impossible  or  even  the 

11   unreasonable.  

12          The  second  answer  to  defendants’  argument  based  on  the 

13   logistical  difficulties  of  resentencing  is  that  the  same  supposed 

14   difficulties  did  not  prevent  them  from  taking  appropriate  actions 

15   after they decided to do so 14 to 19 months after we decided Earley 

16   II.  Each defendant testified that nothing prevented him from taking 

17   these  steps  back  in  2006,  and  the  logistical  difficulties  did  not 

18   decrease in the interim.  

19              3. The Resistance of Other Parties to Earley I 
20          We  accept  the  defendants’  claim  that  other  state  actors  with 

21   responsibility for resentencing, such as judges and district attorneys, 

22   were resistant to Earley I’s holding, although we note that the Second 

23   and  Fourth  Departments  of  the  Appellate  Division  applied  Earley  I 
     28                                                                  No. 15‐2836‐cv

 1   prospectively without resistance.  See Smith, 37 A.D.3d 499, 499, 829 

 2   N.Y.S.2d  226;  Goord,  48  A.D.3d  1306,  1307,  853  N.Y.S.2d  756.  

 3   However, even if all other actors in the state sentencing system were 

 4   entirely  resistant  to  Earley  I,  we  must  still  answer  the  question 

 5   whether         defendants       themselves        undertook        “objective[ly] 

 6   reasonable[] . . . efforts to relieve [plaintiffs] of the burdens of those 

 7   unlawfully imposed terms after [defendants] knew it had been ruled 

 8   that  the  imposition  violated  federal  law.”    Vincent,  718  F.3d  at  177.  

 9   The efforts made, or not made, by other parties are beside the point 

10   for the purposes of determining qualified immunity.2  

11             As  the  steps  taken  by  defendants  in  the  wake  of  Garner  and 

12   Sparber  demonstrate,  they  could  act  in  compliance  with  Earley  I 

13   without  the  cooperation  of  state  judges  and  district  attorneys.    The 

14   filing  of  a  declaratory  judgment  action  seeking  approval  of  a 

15   resentencing  plan  did  not  require  the  approval  or  cooperation  of 

16   other  state  officials.    Similarly,  the  decision  to  review  their  records 

17   and notify state judges and district attorneys about defendants who 

18   needed  to  be  resentenced  required  no  cooperation  from  others.    If 

19   the district attorneys and judges ultimately rejected compliance, the 

20   resentencings would not have taken place, but the defendants would 

           We  have  no  occasion  on  this  appeal  to  consider  how,  if  at  all,  the 
           2

     actions  of  others  might  inform  any  assessment  of  causation  for  specific 
     injuries claimed by plaintiffs against these defendants.  Such matters can 
     be pursued as warranted on remand. 
     29                                                            No. 15‐2836‐cv

 1   have satisfied their obligation, which was to make an “objective[ly] 

 2   reasonable[]” effort, Vincent, 718 F.3d at 177, to comply with Earley I.  

 3          In  sum,  we  agree  with  the  district  court  that  the  defendants 

 4   did not make an objectively reasonably effort “to relieve [plaintiffs] 

 5   of the burdens of those unlawfully imposed terms after [they] knew 

 6   it had been ruled that the imposition violated federal law.”  Id.  

 7          II.    Motion to Deem the Appeal Frivolous 
 8          The  defendants  attack  the  district  court’s  decision  to  grant 

 9   plaintiffs’  motion  to  deem  the  appeal  frivolous  so  that  the  district 

10   court could retain jurisdiction and proceed with a trial on damages 

11   while  the  appeal  was  pending.    This  issue  is  moot  because  the 

12   defendants  obtained  a  stay  of  further  proceedings  in  the  district 

13   court and thus there is no need to consider it. 

14          We  have  considered  the  parties’  remaining  arguments  and 

15   find them without merit. 


16                                CONCLUSION 

17          For the reasons stated above, we AFFIRM the judgment of the 

18   district court and REMAND for further proceedings consistent with 

19   this opinion.